Citation Nr: 1013391	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-37 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for service connected low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to July 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii. 


FINDING OF FACT

The Veteran's low back disability does not result in 
incapacitating episodes having a duration of at least four 
weeks but less than six weeks during the past twelve months 
or forward flexion of the thoracolumbar spine less than 30 
degrees.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for the Veteran's service connected low back 
disability have not been met.  38 U.S.C.A.  §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5237-5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating

The Veteran is seeking an increased rating for his service 
connection low back disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased rating claims.

In a March 2000 rating decision, the Veteran was granted 
service connection for lumbar spinal stenosis with 
degenerative disc disease of the lumbosacral spine and right 
lower extremity radiculopathy.  He was assigned an initial 20 
percent disability rating, effective July 1999.  In January 
2007, the Veteran filed a request for an increased evaluation 
for his low back disability.  This claim was denied in a 
February 2008 rating decision, and the Veteran appealed.  

The Veteran's lumbar spinal stenosis with degenerative disc 
disease is currently rated under Diagnostic Code 5243.  Under 
Diagnostic Code 5243, intervertebral disc syndrome is rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula) or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

The General Formula provides for the following disability 
ratings for diseases or injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  It applies to Diagnostic 
Codes 5235 to 5243 unless the disability rated under 
Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

        10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

        20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

        30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

        40 percent -- Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine is 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine;

        50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

        100 percent -- Unfavorable ankylosis of the entire 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
Note (2).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology, and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, painful movement, swelling, 
deformity, or disuse atrophy.  Where functional loss is 
alleged due to pain upon motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. 
App. 202, 207-08 (1995).  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In his January 2007 claim, the Veteran complained of constant 
dull pain with periodic episodes of sharp pain in his low 
back, aggravated by exercise, bending, or twisting.  The 
Veteran also reported stiffness and decreased range of 
motion.  

At a January 2007 primary care visit with his VA doctor, the 
Veteran described a 1995 injury to his low back that has 
worsened over the past two years.  He reported periods of 
exacerbation lasting four to five days and requiring bed 
rest.  The Veteran reported dull, constant pain in his low 
back, with sharp pain on bending or twisting that sometimes 
radiated to the right hip and thigh.  

On examination, the Veteran had no tenderness to palpation of 
the lumbar spine, but pain was elicited with hip rotation and 
flexion, as well as back extension.  Straight leg raising was 
negative.  The Veteran was assessed with low back pain 
related to lumbar degenerative disc disease and herniated 
disc shown on a September 2006 MRI.

At a February 2007 VA appointment, the Veteran reported that 
his back pain and radiculopathy was improving and had all but 
resolved.  He described morning pain and stiffness that 
resolves over the course of the day.  He denied any 
neurologic symptoms at the time.  

On examination, there was some tenderness to palpation of the 
lumbar pine, normal sensation and muscle strength.  X-ray and 
MRI results were reviewed and showed lumbar arthrosis with 
some evidence of bulging discs.  

In November 2007, the Veteran was afforded a VA examination.  
The Veteran described a history of low back pain with flare-
ups one to two times per year lasting four to five days that 
would require bed rest.  He complained of worsening pain over 
the past two years with decreased flexibility and increased 
duration of pain during flare-ups.  He reported that his last 
flare-up was in August 2006.  It lasted three weeks and 
required rest, cold and hot compresses, non-steroidals, and 
muscle relaxants.  These flare-ups occur once or sometimes 
twice a year.  The Veteran reported problems with heavy 
lifting and sitting for prolonged periods.  However, he 
exercised regularly and only missed two days of work within 
the last year due to back pain.  He denied any numbness or 
tingling into the buttocks or lower extremities.  

On examination, the Veteran had full range of motion, 
providing evidence against this claim, although the examiner 
noted some minimal pain on extension and left and right 
lateral flexion.  There was no additional loss of range of 
motion following repetition due to pain, fatigue, weakness, 
lack of endurance or incoordination.  Straight leg raising 
was negative.  Bilateral lower extremities had intact 
strength, sensation, and deep tendon reflexes, with no 
neurologic deficit.  The Veteran was assessed with lumbar 
spine protruding disk at L2-L3, sacralization of L5, and 
broad based disk bulge at L3-L4.  No radiculopathy was 
appreciated either by the Veteran's report or on examination.  

Based on the above evidence, the Board must find that the 
Veteran does not meet the criteria for a higher disability 
rating either under the General Formula or the Formula for 
Rating Intervertebral Disc Syndrome.  

The Veteran has not had incapacitating episodes of more than 
four weeks but less than six weeks over the past twelve 
months.  Indeed, the Veteran concedes in his November 2008 
substantive appeal that he does not meet the criteria for a 
forty percent disability rating based on incapacitating 
episodes.  

Additionally, there is no objective evidence that the Veteran 
has forward flexion of the thoracolumbar spine less than 30 
degrees.  While the Veteran has stated in his November 2008 
substantive appeal that during flare-ups, his flexibility is 
significantly diminished and estimates that his range of 
motion is between 15 and 30 degrees during those times, there 
is not objective medical evidence to support this assertion.  
Additionally, by the Veteran's own testimony, these flare-ups 
account for only two to four weeks per year.  Thus, the 
Veteran's range of motion during these relatively brief 
periods is not representative of his range of motion during 
the rest of the year and is not grounds for a higher 
disability rating.  Thus, even taking into consideration the 
Veteran's statements, the Board must find that the post-
service medical evidence outweighs the Veteran's lay 
statements regarding the nature and extent of his disability.   

The Board has also considered whether the Veteran should be 
granted a separate disability rating for radiculopathy of the 
right lower extremity.  However, while the Veteran complained 
in January 2007 of radiating pain into his right hip and 
thigh, a month later this pain had resolved and at the 
Veteran's November 2007 VA examination, the Veteran denied 
any radicular symptoms and no evidence of radiculopathy was 
noted by the examiner.  Thus, the Board finds that the 
Veteran's symptoms of radiculopathy were acute rather than 
chronic and a separate disability rating is not warranted.

The Board also notes that the Veteran has argued that he is 
entitled to a higher evaluation because he has "developed" 
spondylosis of the lumbar spine.  Dorland's Medical 
Dictionary defines lumbar spondylosis as "degenerative joint 
disease affecting the lumbar vertebrae and intervertebral 
disks, causing pain and stiffness, sometimes with sciatic 
radiation due to nerve root pressure by associated protruding 
disks or osteophytes."  It appears to the Board that this 
term is interchangeable with degenerative disc disease, which 
the Veteran is already service connected for, and therefore, 
the Board can find no significance to the use of the term 
spondylosis by some the medical professions that have treated 
the Veteran and it certainly is not grounds for granting the 
Veteran a higher disability rating.  Evaluating back 
disabilities is based on the critical cited above. 

Finally, the Board has considered whether the Veteran's low 
back disability warrants referral for extraschedular 
consideration.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R.  § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability level and symptomatology, 
and the Veteran's reported difficulties are not so 
exceptional or unusual a disability picture as to render 
impractical application of regular schedular standards.  
There is no evidence that the Veteran's disabilities result 
in frequent periods of missed work or hospitalizations.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in July 2007, prior to the initial rating 
decision.  This letter informed the Veteran of what evidence 
was required to substantiate his claim and of VA and the 
Veteran's respective duties for obtaining evidence.  The 
Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  For an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

The Board notes that Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) was recently overruled in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).  The Federal Circuit 
held that "...insofar as the notice described by the Veterans 
Court in Vazquez-Flores requires the VA to notify a veteran 
of alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."  Id. at 1281.  The 
Federal Circuit also stated that 38 U.S.C.A. § 5103 did not 
require "veteran-specific notice", that is, notice that 
depended on the particular facts of a veteran's claim.  Id. 
at 1277.  Rather, VA must provide "claim-specific notice", 
that is "generic notice provided in response to a request 
for service connection must differ from that provided in 
response to a request for an increased rating."  Id.  The 
Board interprets this to mean that in an increased rating 
claim, the Veteran no longer has to be provided with notice 
of the specific diagnostic codes under which he is rated.  
Regardless, the Veteran was provided with Vazquez-Flores 
notice, including notice of the applicable diagnostic code, 
in June 2008.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records, 
as well as VA and private treatment records.  The Veteran was 
also afforded a VA examination of his lumbar spine in 
November 2007 that was adequate for rating purposes.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


